Citation Nr: 0522552	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-30 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
St. Petersburg, Florida.  In March 2003, the RO denied the 
veteran's claim to reopen his service connection claim for a 
nervous condition because no new and material evidence had 
been submitted.

In August 2005 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  In a decision dated in April 1954 the Board of Veteran's 
Appeals denied service connection for psychiatric disability 
holding that the disability existed prior to service and was 
not aggravated therein.  

2.  In November 1983 the Board of Veterans' Appeals denied 
the veteran's claim of entitlement to service connection for 
a nervous condition holding that new and material evidence 
had not been submitted to reopen the claim.

3.  The new evidence submitted subsequent to the November 
1983 decision is essentially cumulative in nature and does 
not bear directly and substantially upon the question of 
whether a psychiatric disorder was incurred or aggravated in 
service.


CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's November 1983 decision denying the veteran's claim 
for service connection for a nervous condition, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1104 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

A review of the claims file shows that the Board of Veterans' 
Appeals initially denied the veteran's claim for entitlement 
to service connection for a nervous condition in April 1954 
on the basis that preexisting psychiatric disability was not 
aggravated in service.  The Board again denied service 
connection for a nervous condition in November 1983 holding 
that the veteran had not reopened his claim with submission 
of new and material evidence.  The Board's decisions are 
final  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1104 (2004).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of the veteran's claims, new 
and material evidence is defined as follows: New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

At the time of the Board's prior denials of the claim, there 
was no competent evidence showing that the veteran's in-
service complaint of anxiety was the onset of a chronic 
disorder that was incurred in or aggravated by his service.  
Indeed, the previous Board decisions found that the veteran 
suffered from symptomatology of a nervous disorder prior to 
his induction into service and it had not been aggravated 
therein.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; progress notes from 
Florida Community Health Center dated from January 1990 to 
December 1994; VA progress notes; a VA Heart examination 
report dated in January 1995; and a VA Psychiatric evaluation 
dated in February 2003.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding whether new and material evidence has been 
submitted in order to reopen the veteran's claim for service 
connection for a nervous condition.

The relevant evidence received since the Board's November 
1983 decision therefore consists of the VA Psychiatric 
evaluation report dated in February 2003.

This evidence, which was not of record at the time of the 
Board's November 1983 decision, is "new", but is 
essentially cumulative within the meaning of 38 C.F.R. 
§ 3.156.  Prior evidence had already established the presence 
of psychiatric disability, thus the new evidence is 
essentially cumulative of prior evidence.  Moreover, these 
records are not material under the regulations because VA 
Psychiatric evaluation relates only to recent history of the 
veteran's current condition.  It does not relate to an 
unsubstantiated fact.  Medical records describing the 
veteran's current condition, as it exists about 50 years 
after service, are not material to the issue of service 
connection and are not sufficient to reopen a claim for 
service connection based on new and material evidence.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992).  The new 
evidence does not show that the veteran's nervous condition 
began during service, or that it did not pre-exist service, 
or that it was aggravated during service.  Accordingly, this 
evidence does not pertain to one of the evidentiary defects 
which were the basis for the Board's November 1983 decision 
and does not provide a reasonable possibility of 
substantiating the claim.  The Board thus finds that the 
submitted evidence does not bear directly and substantially 
upon the issue at hand, that the evidence is not probative of 
the issue at hand, and is not material.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  Therefore, the claim 
is not reopened.


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
December 2002 letter contained a specific request that the 
veteran provide the VA with any evidence or information he 
may have pertaining to his appeal.  In addition, she was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an September 2003 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  The veteran has 
been afforded a VA examination.  The Board concludes, 
therefore, that a decision at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

The claim for service connection for a nervous disorder is 
not reopened.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


